Per Curiam.

As grounds for his release petitioner urges that the amendment to the indictment voided the indictment, that the grand jury was improperly selected, and that errors were committed in relation to the admission of evidence and in the cross-examination of petitioner.
The issues raised by petitioner are not cognizable in habeas corpus but must be raised by means of the statutory post-conviction remedy of appeal. Walker v. Maxwell, Warden, 1 Ohio St. 2d 136.

Petitioner remanded to custody.

Taft, O. J., Zimmermah, Matthias, 0 ’Neill, Herbert, SchNeider and BrowN, JJ., concur.